Citation Nr: 1644526	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  11-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1995 to July 1997 and from May 2005 to October 2006 with additional periods of inactive service in the U.S. Army Reserves.  Among other awards, the Veteran received the Combat Action Badge and Iraq Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2013 videoconference hearing.  A transcript of this hearing is of record.

In October 2014, the Board, in pertinent part, remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a September 2015 rating decision, the Veteran was granted service connection for his allergic rhinitis, an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2016).  


FINDING OF FACT

The evidence demonstrates that the Veteran's currently diagnosed lumbosacral sprain is not etiologically related to his active duty service.  



CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in July 2009 and February 2010.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in October 1997 and April 2015.  

In June 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  During that hearing the Veteran's representative and the Acting Veterans Law Judge explained the issue and asked the Veteran questions to ascertain the nature of his low back disability.  The hearing was also focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

During his first period of active duty service, the Veteran contends that as a result of his duties as a heavy vehicle mechanic, which involved lifting heavy equipment, tires, and engines, caused him to develop back problems.  The Veteran stated that he had received treatment for his back during his first period of service.  While serving in Iraq during his second period of service, the Veteran denied sustaining any back injury.  He did report having continuous and constant pain during his second period of service.  Since his back symptoms occurred during the first period of service, the Veteran asserted that his back symptoms have persisted to the present.  He went for chiropractic and other private facility treatment.  He currently treats his back symptoms, which begin in his middle back down into his lower back, with over-the-counter medication, heat and a TENS unit.  He denied having any radiating pain.  See June 2013 Board hearing transcript.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's DD Form 214 reflects that his military occupational specialties (MOS) during his first and second periods of service were Track Vehicle Repairer, Wheeled Vehicle Mechanic, and Tracked Vehicle Mechanic.  The Veteran served in Iraq from October 2005 to September 2006 and received the Combat Action Badge.  

Service treatment records (STRs) during his first period of service document that the Veteran entered service with normal spine clinical evaluation results and no pertinent symptomatology was reported.  See October 1994 enlistment examination and report of medical history.  In January 1997, the Veteran sought treatment for lower back pain which had been present for the past three weeks.  He reported that the pain occurred when running, sitting, standing, and walking.  Following an objective evaluation, the treating physician diagnosed the Veteran with mechanical low back pain and possible facet syndrome.  See January 1997 STR.  In an April 1997 report of medical assessment, the Veteran reported having chronic back pain.  Radiculopathy was denied.  Interim treatment for his elbow dislocation was reported, but not his back.  The examiner noted that the Veteran had mild, intermittent low back pain with lifting heavy items and strenuous activity.  

In October 1997, the Veteran was afforded a VA spine examination.  The Veteran reported that his has had low back pain since 1995 that he attributed to increased activity and running.  He described the low back pain as sharp and a generalized ache that came and went, but no complaint of weakness or radiating pain.  An objective evaluation found normal range of motion, normal muscle test results, and no evidence of neurological involvement.  No diagnosis or etiological opinion was provided.  

Following his first period of active duty service, the Veteran underwent periodic medical evaluations for his U.S. Army Reserves service.  In an October 1999 examination and associated report of medical history, the Veteran had normal spine clinical evaluation results, and he affirmatively denied having any recurrent back pain.  A June 2000 statement of medical examination and duty status noted that there were no medical concerns.  An April 2003 retention examination and associated report of medical history noted normal spine clinical evaluation results and no recurrent back pain or any back problems.   

During his second period of service, a February 2006 STR noted that the Veteran had lower back pain characterized as a dull ache in his back.  Upon returning from his deployment in Iraq, the Veteran described his health as excellent, the same as compared to his last medical assessment, and denied having any treatment or injuries since his last assessment.  He explicitly denied having back pain or engaging in direct combat where he discharged his weapon.  No medical problems had developed during his deployment.  See September 2006 report of medical assessment and post-deployment health assessment.  

Available private treatment records from April 2007 to May 2007 and from January 2010 to May 2010 document the Veteran's treatment for low back pain.  The Veteran underwent several sessions of chiropractic therapy.  An April 2007 private treatment record reflects that the Veteran complained of low back pain that he said was aggravated by his service in Iraq, where he wore 60 pounds of gear, frequently drove around, and did not sleep comfortably.  Noting that the Veteran's lumbar spine x-ray was negative, the private treating physician did find that the Veteran had a hypolordotic lumbar curve.  In January 2010, the Veteran sought treatment for severe low back pain after trying to push a car that was stuck in the snow.  No radiation of pain into his legs was reported, but he had muscle spasms throughout his lumbar pelvic.  A few days later, the Veteran reported having low back pain after lying on the couch and doing some shoveling over the weekend.  See January 2010 private treatment records.  Subsequent private treatment records in February 2010 and March 2010 reflect that the Veteran complained of upper and lower back pain after traveling to Florida and performing a new workout program.  

At his job working as a prison guard, the Veteran had an incident in April 2010, where he was escorting an inmate with another guard who was resisting.  The Veteran noticed later that he had lower back pain.  Following an objective evaluation, the Veteran was diagnosed with acute lumbar sacral strain.  Six days after the initial injury, the Veteran was discharged from care.  Two days later, he returned for treatment the day he went back to work, where he said his back had bothered him the entire day.  Over the weekend, he said that he had developed cramps or spasms in his back.  He was diagnosed with lumbar sacral strain.  See April 2010 private treatment records.  In a May 2010 private treatment record, the Veteran continued to report low back pain.  

At an April 2009 VA examination to evaluate the Veteran's service-connected left elbow and left wrist disabilities, the Veteran reported having difficulty standing more than three to eight hours with rest periods and walking more than three miles due to his back problems.  No objective findings were made regarding the Veteran's back.  

VA treatment records from August 2009 to March 2013 do not document any complaints, treatment or diagnosis for back related problems.  

In April 2015, the Veteran was afforded another VA spine examination.  The examiner described the Veteran's history of in-service and post-service low back symptoms, treatment, and objective findings.  Upon an objective evaluation, including a negative lumbar spine diagnostic testing result, the Veteran was currently diagnosed with lumbosacral sprain.  After summarizing the Veteran's episodes of low back pain during service in 1997 and 2006, his symptoms of persistent mild low back pain in 2007, and his episodes of increased low back pain following work-related injuries, the examiner found that the current objective evidence, which revealed normal x-rays, did not identify obvious etiologies of his persistent low back pain.  The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by his active duty service.  Finding that the Veteran's present examination was normal, there was no objective evidence of a chronic condition, and his symptoms were only subjective, the examiner concluded that a nexus had not been established.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for a low back disability is warranted.  

As an initial matter, the evidence shows that the Veteran served in Iraq and received the Combat Action Badge.  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304 (d) (2016).  In the present case, the Veteran's STRs document that the Veteran was treated for back problems during service.  Moreover, the Veteran does not assert that his back problems were caused by any specific back injury, including combat.  Of particular note, the Veteran has explicitly denied engaging in combat during his deployment to Iraq.  Therefore, the Board concludes that the combat presumption under 1154(b) does not apply.  Nevertheless, the Veteran has established that he had documented back problems during both periods of his active duty service.  As a result, the use of the combat presumption to establish in-service incurrence of back symptoms is not required.  

Regardless, even if the 1154(b) combat presumption had applied, that does not obviate the requirement that the Veteran must establish the existence of a current disability and that there is a causal relationship between the current disability and his active duty service.  

The evidence shows that the Veteran has a current diagnosis for lumbosacral sprain.  The question remains whether the Veteran's in-service back problems are etiologically related to his currently diagnosed lumbosacral sprain.  

The Board finds that the April 2015 VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's current lumbosacral sprain.  Taking into consideration the Veteran's in-service and post-service medical history, his current examination, and lay statements regarding his history of back symptoms, the examiner concluded that the Veteran's current low back disability was not etiologically related to his active duty service.  The examiner found significant that there was a lack of current objective findings demonstrating that the Veteran had a chronic low back disability.  Rather, the examiner found that the Veteran's low back symptoms were only subjective.

The Veteran is competent to report his history of back symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran's account of persistent back-related problems since his initial injury during his first period of active duty service does not comport with the documented clinical evidence and the Veteran's own reports.  Clinical evidence (October 1997 VA examination, October 1999 examination, and April 2003 retention examination) in between the Veteran's periods of active duty service showed that the Veteran's spine examination was normal.  Furthermore, in his October 1999 and April 2003 reports of medical history, the Veteran affirmatively denied having any recurrent back pain and reported no back problems.  During the Veteran's second period of active duty service, there was only one documented report of low back pain.  Upon separation, in September 2006, the Veteran affirmatively denied having any back pain.  Overall, the Board finds that the Veteran's statements of having continuous back symptoms since his active duty service are not credible, and thus are not probative.  

In summary, as the preponderance of the evidence weighs against the Veteran's service connection claim for a low back disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


